                   Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 1 of 10
                                                                                                 15 Warren Street, Suite 36
                                                                                             Hackensack, New Jersey 07601
                                                                                                            Phone 201-518-9999

                                                                                                             532 Union Street
                                                                                                    Brooklyn, New York 11215
                                                                                                            Phone 347-770-7712

                                                                                                                Fax 347-772-3074
Joshua M. Lurie, Esq. (licensed in NY, NJ, VT)                                                        www.luriestrupinsky.com
Eugene Strupinsky, Esq. (licensed in NY)
Damian Albergo, Esq. (of Counsel, Licensed in NY, NJ)                             Helen Dukhan, Esq. (of Counsel, Licensed in NY, NJ)
Michael J.S. Pontone, Esq. (of Counsel, Licensed in NY, NJ)                       Paul Hirsch, Esq. (of Counsel, Licensed in NY)
Victoria Smolyar, Esq. (of Counsel, Licensed in NY, NJ)



                                                              September 2, 2020

   Via ECF
   Hon. Ronnie Abrams, U.S.D.J.
   United States District Court for the
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square, Courtroom 1506
   New York, New York 10007

               Re:         Sarit v. Westside Tomato, Inc., et al.
                           Civil Case No. 1:18-cv-11524-RA

   Dear Judge Abrams,

           I write to respectfully request leave to amend the current amended complaint to assert
   claims for retaliation against the Defendants and to formally request that the Court reconsider its
   prior decision to not sanction the Defendants for conduct that “reeks of bad faith.” Request is
   made herein as the discovery scheduling order at Paragraph 5 barred the Plaintiff from any further
   amendments without leave of Court.

           Yesterday, September 1, 2020, my client (who, consequently, now lives in Oklahoma with
   her husband who is serving in the Army), advised that her mother, still in New Jersey, was served
   with the within complaint which is annexed hereto as Exhibit A. As evident therein, these
   Defendants have brought a frivolous and fraudulent complaint against her and her husband
   claiming fraud for failing to advise her employer of her marital status. 1 The alleged policy, even if
   legal, was not provided with the claim, but we cannot imagine what possible damages they can
   seek in this instance. Even more infuriating, but not directly for this Court to address, is the
   fraudulent statement on the filing that there are no related cases.

          Thus, and for the reasons stated above, we are constrained to believe that the conduct of
   the Defendants is purely retaliatory in violation of the FLSA, and Plaintiff seeks leave to assert
   such claims in this lawsuit, as well as to be able to be reimbursed her legal fees for the defense of


   1Indeed, the request for this information violates the New York Human Rights Law and Title VII
   and is deemed a discriminatory act.
           Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 2 of 10




Sarit v. Westside Tomato, et al.
Letter to Court re Motion to Amend for Retaliation
September 2, 2020
Page 2 of 2

such outlandish claims by the Defendants in this matter. Moreover, we will be moving to dismiss
the New Jersey action in due course for lack of jurisdiction and other reasons.

       I thank the court for its consideration of the within request. Should the Court have any
questions, or wish to hold a pre-motion hearing, I am happy to make myself available for Your
Honor.

                                                     Respectfully submitted,




                                                     Joshua M. Lurie, Esq.

JML:me
Enclosure

cc: Counsel (via ECF)
Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 3 of 10




                                                                E
                                                                X
                                                                H
                                                                I
                                                                B
                                                                I
                                                                T

                                                                A




                   EXHIBIT A
Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 4 of 10
Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 5 of 10
Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 6 of 10
Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 7 of 10
Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 8 of 10
Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 9 of 10
Case 1:18-cv-11524-RA Document 62 Filed 09/02/20 Page 10 of 10
